DETAILED ACTION
This is in response to the Patent Application filed 12/7/2018 wherein claims 1-20 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20) and Species A (Figure 2A) in the reply filed on 4/7/2021 is acknowledged.
Claims 5 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2021.
Claims 1-4 and 6-10 are examined.


Claim Objections
Claims 1-2 and 7-10 are objected to because of the following informalities: 
“the injector assembly” (Claim 1, line 4) is believed to be in error for - - the integral injector assembly - -;
“the engine casing” (Claim 2, line 3) is believed to be in error for - - the outer casing - -; and
“the injector” (Claim 7, line 1; Claim 8, line 1; Claim 9, line 1; and Claim 10, line 1) is believed to be in error for - - the integral injector assembly - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6,941,760) in view of Ramier et al. (US 2010/0018209).
Regarding Independent Claim 1, Jones teaches (Figures 1-5) a propulsion system (10), comprising:
a core engine (26, 20, 30; see Figure 2); and
an outer casing (14) surrounding the core engine (26, 20, 30; see Figure 2), the outer casing (14) including an injector assembly (at 34). Jones does not teach that the injector assembly is integral and includes a wall that defines a cavity, the wall being integral with the outer casing.
Ramier teaches (Figures 1-5) an integral injector assembly (54, 154, 254; see Figures 3-5, Paragraph 0002, and Paragraph 0028), the injector assembly (54, 154, 254; see Figures 3-5, Paragraph 0002, and Paragraph 0028) and includes a wall (32, 132, 232; see Figures 2-5) that defines a cavity (within 46A, 146A, 246A; see Figures 2-5), the wall (32, 132, 232; see Figures 2-5) being integral with (see Paragraph 0032 and Figures 2-5) an outer casing (22, 122, 222).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jones to include the integral injector assembly that includes a wall that defines a cavity, the wall being integral with an outer casing, as taught by Ramier, in order to avoid or reduce costs associated with installation of separate fuel injector tubes and/or injector rings and reduce the possibility of damage of such separate fuel injector tubes and/or injector rings (see Paragraph 0032 of Ramier).
Regarding Claim 2, Jones in view of Ramier teaches the invention as claimed and as discussed above. Jones further teaches (Figures 1-5) wherein the injector assembly (at 34) within the outer casing (14) extends about a central engine axis (X). Jones in view of Ramier does not teach, as discussed so far, wherein the wall of the outer casing includes an inner wall portion and an outer wall portion, and wherein the inner wall portion corresponds to the outer casing.
Ramier teaches (Figures 1-5) an integral injector assembly (54, 154, 254; see Figures 3-5) including a wall (32, 132, 232; see Figures 2-5), wherein the wall (32, 132, 232; see Figures 2-5) of the outer casing (22) includes an inner wall portion (32B) and an outer wall portion (32A), and wherein the inner wall portion (32B) corresponds to the outer casing (22, 122, 222).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Ramier to have the wall of the outer casing include an inner wall portion and an outer wall portion, and wherein the inner wall portion corresponds to the outer casing, as taught by Ramier, for the same reasons discussed above in claim 1.
Regarding Claim 3, 
Ramier teaches (Figures 1-5) an integral injector assembly (54, 154, 254; see Figures 3-5) including a wall (32, 132, 232; see Figures 2-5), wherein the wall (32, 132, 232; see Figures 2-5) includes first and second curved side wall portions (a first curved side wall portion shown schematically at 246A and a second curved side wall portion shown schematically at 254C; see Figure 5) that join the inner wall portion (joining at 255A; see Figure 5) and outer wall portion (joining at 255B) to one another (see Figures 2-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Ramier to have the wall include first and second curved side wall portions that join the inner wall portion and outer wall portion to one another, as taught by Ramier, for the same reasons discussed above in claim 1.
Regarding Claim 6, Jones in view of Ramier teaches the invention as claimed and as discussed above. Jones further teaches (Figures 1-5) wherein the inner surface of (see Figure 2) the outer casing (14) borders a core flowpath (the flowpath from the compressor to the combustor; see Figure 2) of the core engine (26, 20, 30; see Figure 2).
Ramier also teaches (Figures 1-5) wherein at least a portion of the wall (32, 132, 232; see Figures 2-5) of the cavity (within 46A, 146A, 246A; see Figures 2-5) borders a core flowpath (at 18) of the core engine (10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Ramier to have at least a portion of the wall of the cavity borders a core flowpath of the core engine, as taught by Ramier, for the same reasons discussed above in claim 1.
Regarding Claim 7, Jones in view of Ramier teaches the invention as claimed and as discussed above. Jones further teaches (Figures 1-5) wherein the injector (34) is in fluid communication with (at 20; see Figure 2) a starter (12).
Regarding Claim 8, Jones in view of Ramier teaches the invention as claimed and as discussed above. Jones further teaches (Figures 1-5) wherein the injector (34) is in fluid communication with (at 20; see Figure 2) the core engine (at 20).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6,941,760) in view of Ramier et al. (US 2010/00018209) as applied to claim 1 above, and further in view of Shekleton (US 5,177,955).
Regarding Claim 4, Jones in view of Ramier teaches the invention as claimed and as discussed above. Jones in view of Ramier does not teach, as discussed so far, wherein the cavity is elongated in a direction that is parallel to a central engine axis.
Shekleton teaches (Figures 1-8) a fuel cavity (at 42a’, 42b’; see Figures 4-6) that is elongated (see Figures 5-6 and Column 5, lines 47-51) in a direction that is parallel to (see Figures 1-6) a central engine axis (16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Ramier to have the cavity be elongated in a direction that is parallel to a central engine axis, as taught by Shekleton, in order to avoid potentially significant air flow disruption, pressure loss, and aerodynamic disruption (see Column 5, lines 47-61 of Shekleton).
It is noted that Applicant has not disclosed that the elongated shape of the cavity in a direction that is parallel to a central engine axis solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the cavity shape as taught by Ramier or the cavity shape as taught by Shekleton. Additionally, it has been held that variations in shape were a matter of choice and involves routine skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6,941,760) in view of Ramier et al. (US 2010/00018209) as applied to claim 1 above, and further in view of Jewess et al. (US 2014/0102112).
Regarding Claim 9, Jones in view of Ramier teaches the invention as claimed and as discussed above. Jones in view of Ramier does not teach, as discussed so far, wherein the injector is in fluid communication with a diffuser ring adjacent a combustor in the core engine.
Jewess teaches (Figures 1-6) a propulsion system (10) having an injector (135), wherein the injector (135) is in fluid communication with (see Figures 2) a diffuser ring (42) adjacent a combustor (21) in the core engine (see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Ramier to have the injector be in fluid communication with a diffuser ring adjacent a combustor in the core engine, as taught by Jewess, in order to admit combustion air within the combustor housing (Paragraph 0037 of Jewess).
Regarding Claim 10, Jones in view of Ramier and Jewess teaches the invention as claimed and as discussed above. Jones in view of Ramier and Jewess does not teach, as discussed so far, wherein the injector is in fluid communication with the diffuser ring via a manifold.
Jewess teaches (Figures 1-6) a propulsion system (10) having an injector (135), wherein the injector (135) is in fluid communication with the diffuser ring (42) via a manifold (36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Ramier and Jewess to include the injector in fluid communication with the diffuser ring via a manifold, as taught by Jewess, in order to communicate fuel from a fuel source to a combustor (Paragraph 0035 of Jewess) and to admit combustion air within the combustor housing (Paragraph 0037 of Jewess). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741